DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
   Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 1,11 and 16, including “…determining…an overlap of a line of sight of a user and a predicted field of view of the user, wherein the predicted field of view is associated with a first portion of media content that is sent to equipment of the user at a first priority; sending… a second portion of the media content associated with the overlap to the equipment of the user at a second priority, wherein the second priority is lower than the first priority; determining…a field of view error as a difference between the line of sight and the predicted field of view; and sending…a third portion of the media content associated with the field of view error to the equipment of the user at a third priority, wherein the third priority is higher than the first priority”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art.
However, none of the prior art alone or combination discloses or suggest the above-mentioned claims limitations in conjunction with the other limitations recited in the claims 1,11 and 16. And dependent claims 2-10,12-15 and 17-20 allowable by the virtue of their dependency for the allowable claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180359198-A1 to YE et al.
US 20190200058-A1 to Hall et al.
US 10062414-B1 to Westphal et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424